

 S1866 ENR: Hurricanes Harvey, Irma, and Maria Education Relief Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 1866IN THE SENATE OF THE UNITED STATESAN ACTTo provide the Secretary of Education with waiver authority for the reallocation rules and
			 authority to extend the deadline by which funds have to be reallocated in
			 the campus–based aid programs under the Higher Education Act of 1965 due
			 to Hurricane Harvey, Hurricane Irma, and Hurricane Maria, to provide
			 equitable services to children and teachers in private schools, and for
 other purposes.1.Short titleThis Act may be cited as the Hurricanes Harvey, Irma, and Maria Education Relief Act of 2017.2.Allocation and use of campus-based higher education assistance(a)DefinitionsIn this section:(1)Affected areaThe term affected area means an area for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191) as a result of Hurricane Harvey, Hurricane Irma, Hurricane Maria, Tropical Storm Harvey, Tropical Storm Irma, or Tropical Storm Maria.(2)Affected studentThe term affected student means an individual who has applied for or received student financial assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), and who—(A)was enrolled or accepted for enrollment on August 25, 2017, at an institution of higher education that is located in an affected area;(B)is a dependent student who was enrolled or accepted for enrollment on August 25, 2017, at an institution of higher education that is not located in an affected area, but whose parent or parents resided or was employed on August 25, 2017, in an affected area; or(C)suffered direct economic hardship as a direct result of Hurricane Harvey, Hurricane Irma, Hurricane Maria, Tropical Storm Harvey, Tropical Storm Irma, or Tropical Storm Maria, as determined by the Secretary.(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(4)SecretaryThe term Secretary means the Secretary of Education.(b)Waivers(1)Waiver of non-federal share requirementNotwithstanding sections 413C(a)(2) and 443(b)(5) of the Higher Education Act of 1965 (20 U.S.C. 1070b–2(a)(2) and 1087–53(b)(5)), with respect to funds made available for award years 2016–2017 and 2017–2018—(A)in the case of an institution of higher education that is located in an affected area, the Secretary shall waive the requirement that a participating institution of higher education provide a non-Federal share to match Federal funds provided to the institution for the programs authorized pursuant to subpart 3 of part A and part C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et seq. and 1087–51 et seq.); and(B)in the case of an institution of higher education that is not located in an affected area but has enrolled or accepted for enrollment any affected students, the Secretary may waive the non-Federal share requirement described in subparagraph (A) after considering the institution’s student population and existing resources.(2)Waiver of reallocation rules(A)Authority to reallocateNotwithstanding sections 413D(d) and 442(d) of the Higher Education Act of 1965 (20 U.S.C. 1070b–3(d) and 1087–52(d)), the Secretary shall—(i)reallocate any funds returned under such section 413D or 442 of the Higher Education Act of 1965 that were allocated to institutions of higher education for award year 2016–2017 to an institution of higher education that is eligible under subparagraph (B); and(ii)waive the allocation reduction for award year 2018–2019 for an institution of higher education that is eligible under subparagraph (B) returning more than 10 percent of its allocation under such section 413D or 442 of the Higher Education Act of 1965 for award year 2017–2018.(B)Institutions eligible for reallocationAn institution of higher education is eligible under this subparagraph if the institution—(i)participates in the program for which excess allocations are being reallocated; and(ii)(I)is located in an affected area; or(II)has enrolled or accepted for enrollment any affected students in award year 2017–2018.(C)Basis of reallocationThe Secretary shall—(i)determine the manner in which excess allocations will be reallocated pursuant to this paragraph; and(ii)give preference in making reallocations to the needs of institutions of higher education located in an affected area.(D)Additional waiver authorityNotwithstanding any other provision of law, in order to carry out this paragraph, the Secretary may waive or modify any statutory or regulatory provision relating to the reallocation of excess allocations under subpart 3 of part A or part C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et seq. and 1087–51 et seq.) in order to ensure that assistance is received by institutions of higher education that are eligible under subparagraph (B).(3)Availability of funds date extensionNotwithstanding any other provision of law—(A)any funds available to the Secretary under sections 413A and 441 of the Higher Education Act of 1965 (20 U.S.C. 1070b and 1087–51) for which the period of availability would otherwise expire on September 30, 2017, shall be available for obligation by the Secretary until September 30, 2018, for the purposes of the programs authorized pursuant to subpart 3 of part A and part C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et seq. and 1087–51 et seq.); and(B)the Secretary may recall any funds allocated to an institution of higher education for award year 2016–2017 under section 413D or 442 of the Higher Education Act of 1965 (20 U.S.C. 1070b–3 and 1087–52), that, if not returned to the Secretary as excess allocations pursuant to either of those sections, would otherwise lapse on September 30, 2017, and reallocate those funds in accordance with paragraph (2)(A).(c)Emergency requirementThis section is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (title I of Public Law 111–139; 2 U.S.C. 933(g)).(d)ReportNot later than October 1, 2018, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives information on—(1)the total volume of assistance received by each eligible institution of higher education under subsection (b)(2); and(2)the total volume of the non-Federal share waived for each institution of higher education under subsection (b)(1).(e)SunsetThe provisions of subsection (b) shall cease to be effective on September 30, 2018.3.Project SERV and equitable services for children and teachers in private schoolsSection 8501(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881(b)(1)) is amended—(1)in subparagraph (D), by striking and;(2)in subparagraph (E), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(F)section 4631, with regard to Project SERV..Speaker of the House of RepresentativesVice President of the United States and President of the Senate